NOTICE OF ALLOWABILITY
Claims 1-8 are allowed.
The following is an examiner’s statement regarding claim interpretation: 
a.	As amended, the applicant incorporates the language “suspension ring with a given main axis that is arranged at a second end of the support arm and that is configured to be attached to a structural element of the vehicle with an interposed damping ring.” The examiner finds that this language invokes 35 USC  § 112, para. 6 (see below), thereby restricting the claimed function to its corresponding patent-disclosed structure and equivalents. The examiner, accordingly finds that the limitation invokes the structure of the suspension ring as provided in paragraphs 43-54.
b.	As amended, the applicant incorporates the language “a connecting-shaft bearing that is configured to support a transmission shaft of the powerplant passing therethrough”. The examiner finds that this language invokes 35 USC  § 112, para. 6 (see below), thereby restricting the claimed function to its corresponding patent-disclosed structure and equivalents. The examiner, accordingly finds that the limitation invokes the structure of the suspension ring as provided in paragraphs 45-47.
The examiner notes that, in an en banc decision, the federal circuit expanded the standard under which § 112, para. 6 applies. Specifically, as provided in Citrix v Wilson, 792 F.3d 1339, 1348-1349 (Fed. Cir. 2015), the court now holds that the standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/EREZ GURARI/Primary Examiner, Art Unit 3618